Case 2:18-cv-00100-JRG-RSP Document 115-5 Filed 08/16/19 Page 1 of 3 PageID #: 1852




          EXHIBIT 10
      Case
8/12/2019       2:18-cv-00100-JRG-RSP Document 115-5      Filed| 08/16/19
                                                 (9) Nico Marais LinkedIn Page 2 of 3 PageID #: 1853
                                                                                                                          1       8                  Try Premium Free
               Search                                                                                                                                   for 1 Month


                                      Online LL.M. in Taxation - Complete the online program in as little as one year. J.D. required. Ad

                                                                                                                                Promoted
                                                                                                                                         Online LL.M. in Taxation
                                                                                                                                         Complete the online program in as
                                                                                                                                         little as one year. J.D. required.


                                                                                                                                         Attorney Needed ASAP
                                                                                                                                         Crucial need for local attorney in yo
                                                                                                                                         area. View new cases today.


                                                                                                                                         Income $102,306+ a year?
                                                                                                                                         Get $2MM in life insurance from
                                                                                               Message        More…                      $63/mo* with special rate life
                                                                                                                                         insurance.

        Nico Marais           · 3rd                                                       Anthem Displays
                                                                                                                              People Also Viewed
        Partner at Anthem Displays & President Prismaflex USA                             University of
                                                                                          Pretoria/Universiteit van…
        Fayetteville, North Carolina Area · 196 connections · Contact info                                                             Himanshu Sharma • 3rd
                                                                                                                                       Investment Analyst


                                                                                                                                       Lee Wanie, CFA • 3rd
        Experience                                                                                                                     Head of US Institutional Business
                                                                                                                                       Development & Consultant Relat
                    Partner
                    Anthem Displays                                                                                                    Smit Patel
                    Apr 2018 – Present · 1 yr 5 mos                                                                                    Managing Director at Classic Net
                    Elizabethtown North Carolina                                                                                       Private Limited


                    President                                                                                                          Dan Ross • 3rd
                    Prismaflex USA Inc                                                                                                 Operations / Sales at PBA System
                    Mar 2017 – Present · 2 yrs 6 mos
                    Elizabethtown North Carolina                                                                                       Steve Ballejos
                                                                                                                                       General Manager at the Hemp Fa

                    Group Sales Director
                    Prismaflex International                                                                                           Buck McGugan • 3rd
                    Aug 2011 – Present · 8 yrs 1 mo                                                                                    Consultant-


                                                                                                                                       Sheila Brunson • 3rd
                    Regional Director
                                                                                                                                       Regional Event Sales Manager fo
                    Prismaflex Middle East
                                                                                                                                       recruitment at National Career Fa
                    Oct 2008 – Jul 2011 · 2 yrs 10 mos
                    Manama Bahrain
                                                                                                                                       Thomas Barnett
                                                                                                                                       Managing Director at Ancor Glob
                    Managing Director                                                                                                  Solutions
                    Prismaflex South Africa
                    Jan 2001 – Oct 2008 · 7 yrs 10 mos                                                                                 Casey Mather
                    Johannesburg Area, South Africa
                                                                                                                                       President at Wiregrass Consultin


        Show 3 more experiences                                                                                                        Matt Sibert • 3rd
                                                                                                                                       Helping CBD companies achieve
                                                                                                                                       greatness through branding, sale
                                                                                                                                       marketing
        Education

                    University of Pretoria/Universiteit van Pretoria                                                          Learn the skills Nico has
                    Bachelor of Commerce (BCom)
                    1991 – 1995                                                                                                                Editing Images Using
                                                                                                                                               Snapseed
                                                                                                                                               Viewers: 2,870

                                                                                                                                               Business Developmen
        Skills & Endorsements                                                                                                                  Strategic Planning
                                                                                                                                               Viewers: 8,219
        Account Management · 3
                                                                                                                                  Messaging     1
        James Beattie and 2 connections have given endorsements for this skill
https://www.linkedin.com/in/nico-marais-42016212/                                                                                                                         1/2
      Case
8/12/2019       2:18-cv-00100-JRG-RSP Document 115-5      Filed| 08/16/19
                                                 (9) Nico Marais LinkedIn Page 3 of 3 PageID #: 1854
                                                                                 1       8           The Try
                                                                                                         Creative
                                                                                                             PremiumSpark:
                                                                                                                     Free  Br
               Search
        Business Development · 2                                                                     Taylor,forHandmade
                                                                                                                1 Month

                                                                                                     Photography
        Bennie Pienaar and 1 connection have given endorsements for this skill
                                                                                                     Viewers: 1,252

                                                                                     See more courses
        Business Strategy · 1
        Paulo Mesquita has given an endorsement for this skill


                                                           Show more




                                                                                         Messaging      1


https://www.linkedin.com/in/nico-marais-42016212/                                                                         2/2
